Citation Nr: 0113906	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for post-
traumatic dysfunction of the right thumb from September 24, 
1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee patellofemoral syndrome with degenerative changes 
from September 24, 1999.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee patellofemoral syndrome with degenerative changes 
from September 24, 1999.  

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active military service from August 4, 1983, 
to October 1, 1989, with a prior period of active service of 
13 years, 10 months, and 28 days.  

By a decision rendered in January 2000, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, granted service connection for patellofemoral 
syndrome as residual of injuries to both knees and evaluated 
this disability as 10 percent disabling from September 24, 
1999.  Additionally, claims of service connection for 
headaches and a gastrointestinal disability were denied.  
Thereafter, by a May 2000 rating decision, the RO re-
evaluated the rating assigned for bilateral knee disability 
and assigned a 10 percent rating for each extremity, 
effective from September 24, 1999.  In that same rating 
decision, the RO granted service connection for post-
traumatic dysfunction of the right thumb, and rated it as 
noncompensably disabling from September 24, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original awards, the Board has 
characterized the rating issues on appeal as set forth on the 
preceding page.



REMAND

The veteran's contends, among other things, that he 
experiences loss of function in the right thumb and 
secondarily in the right hand, with pain in the right thumb.  
He further suggests that he has instability, fatigability, 
pain, and loss of motion in his knees.  

The Court has stressed that, in evaluating disabilities of 
the joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain, such as that reported by 
the veteran, could significantly limit functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet.App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2000).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  Arthritis contemplates a rating on the basis of 
limitation of motion which requires this DeLuca-type 
analysis.  VAOPGCPREC 9-98 (Aug. 14, 1998).

In this case, a VA examination was provided in March 2000.  
The examination report shows that the veteran's knees have 
gradually become more painful and stiff over the years, with 
swelling and popping upon movement.  It was noted that the 
veteran had been told that cartilage had worn out.  It was 
also noted that he had had right knee surgery in 1999.  The 
physical examination revealed a normal posture and gait, and 
that both knees could be extended to 5 degrees and flexed to 
100 degrees with pain and crepitus.  The radiology 
consultation report noted mild degenerative changes in both 
knee joints, predominantly involving the patellofemoral joint 
and to a lesser degree the medial tibiofemoral joint, with no 
acute fracture, dislocation or intra-articular osteochondral 
body.  The VA examiner concluded that the degenerative joint 
disease was as likely as not related to incidents that 
happened to the veteran while in military service.  The 
report did not provide any indication as to the presence or 
degree of instability, weakness, fatigability, or loss of 
function due to pain.  


Inasmuch as the veteran's service-connected knee problems 
were characterized in May 2000 as including degenerative 
changes, consideration must now be given to problems 
complained of by the veteran, including pain, and their 
effect on his functional ability.  DeLuca, supra.  This 
requires an examination that takes into account all 
functional losses and equates them with additional loss of 
motion beyond that shown on clinical evaluation.  Id.  A 
remand is required so that such evidence might be obtained.  

Additionally, the Board notes that the RO has indicated, by 
the manner in which it rated the veteran's knees, and by the 
comments made in the statement of the case, that 
consideration is to be given to rating the veteran's knees on 
account of arthritis and on account of instability or 
subluxation under 38 C.F.R. § 4.71a (Diagnostic Code 5257) 
(2000).  This approach to rating the knee disabilities is 
significant in light of VAOPGCPREC 23-97 (July 1, 1997) which 
holds that separate ratings are assignable for disability due 
to arthritis and that due to instability or subluxation, if 
warranted.  Consequently, in order to better determine 
whether the veteran's knee disabilities are such that 
separate ratings may be assigned, another VA examination is 
warranted.  

As for the veteran's right thumb, the VA examination report 
revealed a history of the veteran's thumb having been 
dislocated, with complaints of problems since.  The report of 
the physical examination showed a right hand deformity of the 
metacarpophalangeal joint of the right thumb.  The report 
does not indicate whether the examiner observed any actual 
loss of function and does not address the degree of pain 
experienced by the veteran.  The examiner diagnosed post-
traumatic dysfunction of the right thumb.  Given that 
determining whether there is favorable or unfavorable 
ankylosis under 38 C.F.R. § 4.71a (Diagnostic Code 5224) 
(2000) rests on establishing whether motion of the thumb is 
possible to within two inches of the median transverse fold 
of the palm, an assessment by the examiner to this effect is 
necessary to resolve this claim.  


The Board also notes that the RO has not yet considered 
whether any further notification or development action is 
required under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
new law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

As noted above, during the VA examination, the veteran 
related that he had had right knee surgery in 1999.  However, 
medical records of any such surgery are not part of the 
claims file.  In addition, the veteran related in the notice 
of disagreement that he had been treated in Germany from 1989 
to 1999.  While records from Germany are present in the file, 
they are limited to the 1997-1998 time frame.  Since these 
records could potentially reveal relevant and helpful 
information on the history of the veteran's disability and 
its severity, an attempt should be made to obtain these 
records.

As for the service connection claims, the Board finds that 
the duty to assist as set forth in the Veterans Claims 
Assistance Act of 2000 requires VA to obtain medical opinion 
evidence.  In short, there needs to be evidence obtained on 
the question of medical nexus to military service.  As for 
the headache claim, the medical evidence needs to also 
address the question of whether such a disability worsened 
during military service beyond its naturally expected 
progression.  

A remand is also required so that a statement of the case 
(SOC) can be prepared with regard to claims for higher 
ratings for service-connected hypertension and 

degenerative joint disease of the cervical spine.  The record 
shows that the RO granted service connection and assigned 
ratings for these disabilities in May 2000.  The veteran 
submitted a notice of disagreement in July 2000 (as part of 
his substantive appeal of other issues noted above), and no 
SOC was thereafter prepared.  In situations such as this, the 
Court has held that the Board should remand the matter to the 
RO for the issuance of a SOC.  See, e.g., Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making 
reasonable efforts to obtain relevant 
records of treatment for headaches, 
gastrointestinal disability, knee 
disabilities and right thumb disability.  
In particular, the RO should request 
information identifying any records 
regarding right knee surgery conducted 
in 1999.  Likewise, the RO should 
request information regarding any 
remaining relevant records of treatment 
in Germany from 1989 to 1999.  The RO 
should also ensure that all records 
prepared in the German language are 
translated to English.  (In this regard, 
it is not clear that the translation 
prepared in December 1999 included 
translation of all foreign language 
documents then available, including ones 
that 

appear to have been dated in June and 
December 1997.)  The RO should assist 
the veteran in obtaining any relevant 
records by following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  The 
RO should also verify the veteran's 
service dates.  

	2.  After the above-requested 
development has been completed, the 
veteran should be scheduled for a VA 
orthopedic examination.  The examiner 
should review the claims folder and a 
copy of this remand before examining the 
veteran.  Thereafter, the examiner 
should conduct range of motion studies 
on the veteran's knees, and right thumb.  
If there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, 
instability or pain due to repeated use, 
such as prolonged standing, or flare-
ups, and should portray these factors in 
terms of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  With respect to the knees, the 
examiner should also indicate whether 
the veteran experiences any instability 
or subluxation and describe such 
problems as "slight," "moderate," or 
"severe."  As for the right thumb, the 
examiner should indicate whether motion 
of the thumb is possible to within two 
inches of the median transverse fold of 
the palm given the veteran's functional 
losses.  See 38 C.F.R. § 4.71a (2000). 


3.  VA examination(s) should also be 
conducted so that the nature and etiology 
of any headache and gastrointestinal 
disability may be established.  The 
examiner(s) should be asked to indicate 
whether the veteran has a headache 
disorder or gastrointestinal disability.  
If so, the examiner(s) should review the 
claims file and provide an opinion as to 
the medical probabilities that any such 
disorder is attributable to military 
service.  As for the headache disorder, 
the examiner should address the following 
questions:

(a) Is it at least as likely as not that 
such disability had its onset in service, 
or is it absolutely clear that the 
disability pre-existed the veteran's 
military service?

	(b) If the answer to question (a) above 
is that it is absolutely clear that the 
disability in question pre-existed 
service, is it at least as likely as not 
that the disability worsened during 
service?

	(c)  If the answer to question (b) above 
is that it is at least as likely as not 
that the disability in question 
underwent a worsening during service, is 
it at least as likely as not that it 
worsened beyond the natural progression 
of the condition, or is it absolutely 
clear that any worsening in service was 
the result of the disability's natural 
progress?

4.  Thereafter, the RO should re-
adjudicate the claims on appeal, to 
include consideration of the evidence 
received or submitted since the May 2000 
SOC, as well as matters raised in this 
remand, including reference to and 

consideration of the principles set forth 
in  DeLuca v. Brown, 8 Vet.App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 4.59, 
4.71a (Diagnostic Codes 5003, 5224, 5257, 
5260, 5261) (2000); Esteban v. Brown, 6 
Vet. App. 259 (1994); and Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

5.  The RO should issue a SOC responsive 
to the veteran's July 2000 notice of 
disagreement (VA Form 9) regarding the 
May 2000 rating decision as to cervical 
spine disability and hypertension.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  However, these claims should not 
be returned to the Board unless a timely 
substantive appeal is submitted.  
38 C.F.R. § 20.200 (2000).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

